Citation Nr: 1425112	
Decision Date: 06/04/14    Archive Date: 06/16/14

DOCKET NO.  10-44 145A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Nebraska-Western Iowa Health Care System


THE ISSUES

1.  Entitlement to payment or reimbursement of unauthorized medical services (physical therapy) provided at the Great Plains Regional Medical Center from January 26, 2010 to February 25, 2010.

2.  Entitlement to payment or reimbursement of unauthorized medical services (occupational therapy) provided at the Great Plains Regional Medical Center from April 19, 2010 to April 27, 2010.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The Veteran served on active duty from December 1958 to November 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of decisions by the Department of Veterans Affairs (VA) Nebraska-Western Iowa Health Care System that denied payment or reimbursement for unauthorized services provided at the Great Plains Regional Medical Center from January 26, 2010 to February 25, 2010, and from April 19, 2010 to April 27, 2010.

In March 2014, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at the Lincoln, Nebraska, VA Regional Office (RO).  A hearing transcript is associated with the claims file.

There is a VA electronic file for the Veteran.  The documents therein are duplicative of evidence in the claims files or irrelevant to the issues on appeal.


FINDINGS OF FACT

1.  The Veteran received additional physical and occupational therapy treatment beyond that authorized.

2.  The treatment rendered was non-emergent and beyond the number of visits authorized by the approving VA official.



CONCLUSIONS OF LAW

1.  The criteria for payment or reimbursement of unauthorized medical services (physical therapy) provided at the Great Plains Regional Medical Center from January 26, 2010, to February 25, 2010, are not met.  38 U.S.C.A. §§ 1725, 1728 (West 2002 & Supp. 2013); 38 C.F.R. §§ 17.120, 17.121, 17.1002 (2013).

2.  The criteria for payment or reimbursement of unauthorized medical services (occupational therapy) provided at the Great Plains Regional Medical Center from April 19, 2010, to April 27, 2010, are not met.  38 U.S.C.A. §§ 1725, 1728 (West 2002 & Supp. 2013); 38 C.F.R. §§ 17.120, 17.121, 17.1002 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA must assist a claimant at the time that he or she files a claim for benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013), 38 F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  There is no indication in these provisions, however, that Congress intended to revise the unique, specific claim provisions of 38 U.S.C. Chapter 17.  38 C.F.R. §§ 17.123-17.132; Barger v. Principi, 16 Vet. App. 132 (2002).

The provisions of Chapter 17 of 38 U.S.C.A., and 38 C.F.R. Part 17, contain their own notice requirements.  Regulations at 38 C.F.R. § 17.120-33 discuss the adjudication of claims for reimbursement of unauthorized medical expenses.  A Veteran has the duty to submit documentary evidence establishing the amount paid or owed, an explanation of the circumstances necessitating the non-VA medical treatment, and "other evidence or statements that are deemed necessary and requested for adjudication of the claim."  38 C.F.R. § 17.124 (2013).  When a claim for payment/reimbursement of unauthorized medical expenses is disallowed, VA is required to notify the Veteran of its reasons and bases for denial, his or her appellate rights, and to furnish all other notifications or statements required by Part 17 of Chapter 38. 38 C.F.R. § 17.132 (2013).

In this case, the VA Medical Center's October 2010 letter and Statement of the Case advised the Veteran of the criteria necessary to substantiate his claims, and notified the Veteran of his appellate rights.  The RO further explained to the Veteran the bases for the denials of these claims, and afforded him the opportunity to present information and evidence in support of the claim.  The Veteran provided testimony at a hearing on appeal where he explained his theory of entitlement and the VLJ asked pertinent questions and identified the issues on appeal.  There is no indication that any additional notice or development would aid the Veteran in substantiating any of his claims herein.

Accordingly, the Board will address the merits of the claims.

Pertinent Legal Criteria

VA may pay or reimburse veterans for payment of medical expenses incurred in non-VA facilities where: (1) such care or services were rendered in a medical emergency of such a nature that delay would have been hazardous to life or health; (2) such care or services were rendered to a veteran in need thereof (A) for an adjudicated service-connected disability, (B) for a nonservice-connected disability associated with and held to be aggravating a service-connected disability, (C) for any disability of a veteran who has a total disability permanent in nature from a service-connected disability; or (D) for any illness in the case of a veteran who is a participant in a vocational rehabilitation program that necessitates care or treatment to make possible such veteran's entrance into a course of training, prevent interruption of such course of training, or hasten completion of such course of training; and, (3) VA or other Federal facilities were not reasonably available and an attempt to use them beforehand would not have been reasonable, sound, wise or practicable. 38 U.S.C.A. § 1728(a).

Per the implementing regulation to 38 U.S.C.A. § 1728, "in a medical emergency" is defined as emergency treatment not previously authorized including medical services, professional services, ambulance services, ancillary care and medication (including a short course of medication related to and necessary for the treatment of the emergency condition that is provided directly to the patient for use after the emergency condition is stabilized and the patient is discharged) was rendered in a medical emergency of such nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  This standard is met by an emergency medical situation manifesting itself by acute symptoms of such severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine would reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions or serious dysfunction of any bodily organ or part.  38 C.F.R. § 17.120(b).

The Court has held that all three of these requirements must be met before payment is authorized.  Zimick v. West, 11 Vet. App. 45, 49 (1998).

Emergency care not covered under the provisions of 38 U.S.C.A. § 1728(a) as described above may qualify for reimbursement under the provisions of 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-1003.  Section 1725 was enacted as part of the Veterans Millennium Health Care and Benefits Act, Public Law 106-177 (the "Millennium Bill Act").  Also, under the provisions of 38 C.F.R. § 17.120, payment or reimbursement may be made for the expenses for emergency treatment not previously authorized under the following circumstances: (a) for veterans with service-connected disabilities, (b) in a medical emergency, (c) when Federal facilities are not available.

Factual Background

The Veteran seeks payment or reimbursement of unauthorized medical services provided at the Great Plains Regional Medical Center (GPRMC) from January 26, 2010, to February 25, 2010, and from April 19, 2010 to April 27, 2010.  These services were for physical therapy and occupational therapy, respectively.  He testified in March 2014 that he had received a phone call from VA notifying him that additional physical and occupational therapy visits had been approved.  He argues that the visits were in fact authorized and, as such, he should not be held responsible for the payment of those medical expenses.  He could not recall if he had paid anything toward the medical expenses for those visits.  He indicated that he believed in good faith that additional treatment visits had been authorized by VA in advance of his receiving additional physical and occupational therapy.

It is noted that the Veteran is rated at the 100 percent disability level based on individual unemployability due to service-connected disability since 2003.  Also, it is not disputed that the treatment rendered in this case was for nonservice-connected disabilities.

Unauthorized Physical Therapy Visits from January 26 - February 25, 2010

The record shows that, on December 28, 2009, a VA provider requested physical therapy for Veteran's knees at GPRMC.  On December 29, 2009, VA Community Health Nurse contacted the physical therapy department at GPRMC to assist with referral for physical therapy from December 29, 2009, through January 30, 2010.  VA Community Health Nurse alerted approving official for authorization to set up referral.  On December 30, 2009, a VA official approved 6 sessions of physical therapy over 30 days to instruct patient in a home program including exercise and comfort care.  VA Community Health Nurse alerted GPRMC to proceed to set up therapy and faxed medical information to them, then GPRMC contacted the Veteran to set up date and time for physical therapy.  The Non-VA Care Office of VA faxed to the GPRMC authorization for 6 visits of physical therapy from December 29, 2009, through January 21, 2010.  In March 2010, VA received a claim for services rendered by GPRMC for 8 visits from January 4, 2010, through January 28, 2010.  VA denied payment for services rendered on January 26, 2010, and January 28, 2010, as these were beyond the authorized number of 6 visits.  GPRMC, the vendor, and the Veteran along with his representative were notified.

On April 5, 2010, VA received a claim for payment of 8 physical therapy services rendered on February 3, 5, 9, 11, 16, 18, 23 and 25, 2010.  On April 6, 2010, VA denied the claim for payment from GPRMC as these were beyond the authorized number of 6 visits.  The Veteran and his representative were copied on this letter and given notice of appellant's rights.

On April 9, 2010, VA notified GPRMC that the Veteran had only been authorized for 6 visits for physical therapy of the knees and that his authorization for occupational therapy of the hand was extended.

In an attempt to assist the Veteran, VA records shows that, in July 2010, VA medical center personnel requested additional documentation from GPRMC justifying the need for exceeding the authorized 6 visits.  However, GPRMC did not provide VA with the additional information sought and the VA Medical Center personnel declined to pay the vendor until the requested information was given.

Unauthorized Occupational Therapy Visits from April 19 - 27, 2010

The record shows that, in January 2010, a VA provider requested physical therapy for the Veteran's right hand and VA Community Health Nurse set a referral to GPRMC from January 15, 2010, through February 15, 2010.  The nurse alerted the approving official to set up referral, and the VA approving official recommended approval of hand therapy twice a week for 4 weeks, a total of 8 sessions.  The VA approving official, at the request of GPRMC, set up the referral for the hand under occupational therapy (OT).  On March 9, 2010, VA Community Health Nurse received a call from GPRMC indicating that the Veteran sought more therapy.  The Veteran saw Omaha Orthopedic on March 5, 2010, and the doctor's progress notes reflected a recommendation for continued OT to gain more motion.  On March 10, 2010, VA's approving official recommended approval of OT for additional 6 sessions and this information was faxed to GPRMC.  On April 5, 2010, Community Health Nurse received a call from GPRMC requesting additional sessions and faxed to VA notes on progress.  This information was reviewed by the VA approving official and 6 additional sessions of OT were authorized.  VA notified GPRMC on April 5, 2010.

On May 17, 2010, VA received a claim from GPRMC for OT provided from April 2, 2010, through April 27, 2010.  VA notified GPRMC in a May 19, 2010, letter that the serviced provided on April 19, 21, and 27, 2010 were denied as these were beyond the number of authorized visits.  The Veteran and his representative were copied on this letter.

In an attempt to assist the Veteran, VA records shows that, in July 2010, VA medical center personnel requested additional documentation from GPRMC justifying the need for exceeding the authorized number of visits.  However, GPRMC did not provide VA with the additional information sought and the VA Medical Center personnel declined to pay the vendor.

Analysis

Having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against the claims.  Payment or reimbursement of unauthorized medical services provided at GPRMC from January 26, 2010, to February 25, 2010, and from April 19, 2010 to April 27, 2010, is not warranted under the applicable laws and regulations.  It is uncontroverted that the medical services rendered were non-emergent.  Under 38 U.S.C.A. §§  1728, 1725 and 38 C.F.R. § 17.120, payment or reimbursement may be authorized in certain circumstances provided that the treatment was emergent.  Neither physical therapy nor OT may be reasonably construed as emergent medical care.  See generally 38 C.F.R. § 17.120(b).  

The Board observes that the Veteran may have thought, in good faith, that he was authorization for additional non-VA care by VA based on some telephone communication between him and VA, but this belief does not show entitlement to the benefit claimed.   Also, the Veteran appears to be asserting an argument that he is entitled to payment or reimbursement in equity because he acted in good-faith reliance on payment or reimbursement to his detriment.  While the Board is sympathetic toward the Veteran, the Board is bound by law, and its decision is dictated by the relevant statutes and regulations.  Moreover, the Board is without authority to grant benefits simply because it might perceive such a grant to be equitable.  See 38 U.S.C.A. §§ 503, 7104; see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).

Based on review of the evidence of record, the Board finds that payment or reimbursement of the claimed non-authorized medical expenses is not warranted.


ORDER

Payment or reimbursement of unauthorized medical services (physical therapy) provided at the Great Plains Regional Medical Center from January 26, 2010, to February 25, 2010, is denied.

Payment or reimbursement of unauthorized medical services (occupational therapy) provided at the Great Plains Regional Medical Center from April 19, 2010, to April 27, 2010, is denied.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


